                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DANNY REED,

                      Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 18-03266


DET. EDWARD KEPPOL, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 27th day of January 2020, upon consideration of Plaintiff

Reed’s Motion in Limine (ECF No. 42), Defendants’ Response (ECF No. 44) and after

hearing oral argument (ECF No. 57), it is hereby ORDERED that the Motion is

GRANTED in part and DENIED in part.

   1. To the extent the Motion seeks to exclude evidence of Reed’s 2019 convictions,

      the Motion is DENIED as moot.

   2. To the extent the Motion seeks to exclude evidence of Reed’s convictions from

      1997 and 2002, his status of incarceration, and video surveillance, the Motion is

      GRANTED.



                                                      BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                      GERALD J. PAPPERT, J.
